Citation Nr: 0838445	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  05-08 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for 
perirectal abscess with anal fistula, status-post 
fistulectomy (rectal disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1979 to 
August 1982.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.  In a February 
2004 rating decision, the RO granted service connection for a 
perirectal abscess with anal fistula, status-post 
fistulectomy, and assigned an initial noncompensable (i.e., 
zero percent) rating retroactively effective from May 14, 
2003, the date of receipt of the veteran's claim.  A more 
recent July 2004 RO decision denied his claims for service 
connection for PTSD, heartburn/acid reflux, and diabetes 
mellitus, along with a claim for a total disability rating 
based on individual unemployability (TDIU).

The veteran appealed each of these determinations as to his 
claims for service connection, as well as the initial 
noncompensable rating assigned for the service-connected 
rectal disorder.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999) (when a veteran appeals his initial rating, VA 
must consider whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others).

In February 2006 correspondence, however, the veteran 
withdrew his appeal for service connection for diabetes 
mellitus and heartburn/acid reflux, and for a TDIU.  So those 
claims are no longer at issue.  See 38 C.F.R. § 20.204 
(2005).

In September 2006, the Board advanced this case on the docket 
pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In October 2006, the Board remanded the veteran's claims to 
the RO, via the Appeals Management Center (AMC), for further 
development and consideration.



FINDINGS OF FACT

1.  The veteran did not have wartime service; he did not 
engage in combat against enemy forces.

2.  There is disagreement over whether the veteran has PTSD, 
however, even assuming for the sake of argument he does, 
there is no objective confirmation of any of his alleged 
stressors - including those based on personal assault, 
to support this diagnosis and its' relationship to his 
military service.

3.  Since February 24, 2004, the veteran's rectal disorder 
has involved constant slight or occasional moderate leakage.


CONCLUSIONS OF LAW

1.  The veteran does not have PTSD as a result of a disease 
or an injury incurred in or aggravated by his military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2007).

2.  Prior to February 24, 2004, the criteria were not met for 
a compensable rating for the rectal disorder.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.114 Diagnostic Codes (DCs) 7335 and 7332 (2007).

3.  Since February 24, 2004, however, the criteria have been 
met for a higher 10 percent rating for the rectal disorder.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.114, DCs 7335 and 7332 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in May and 
November 2003, April 2004, November 2006 and June 2008, the 
RO and AMC advised the veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  38 
U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  It equally deserves mentioning that the November 
2006 letter also informed him of the downstream disability 
rating and effective date elements of his claim - keeping in 
mind his rectal disorder claim initially arose in the context 
of him trying to establish his underlying entitlement to 
service connection, since granted, resulting in him appealing 
the initial disability rating assigned.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  Consider, as well, that 
the RO issued those 2003 and 2004 VCAA notice letters prior 
to initially adjudicating his claims, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  And since providing the additional VCAA 
notice in November 2006 and June 2008, the AMC has gone back 
and readjudicated the veteran's claims in the July 2008 
supplemental statement of the case (SSOC) - including 
considering additional evidence received in response to that 
additional VCAA notice.  This is important to point out 
because if, as here, the notice provided prior to the initial 
adjudication was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

Moreover, in cases, as here, concerning the veteran's rectal 
disorder claim, where the claim arose in another context, 
namely, the veteran trying to establish his underlying 
entitlement to service connection, and this claim since has 
been granted and he has appealed a downstream issue, i.e., 
the rating assigned for his disability, his initial 
underlying claim has been more than substantiated - it has 
been proven, thereby rendering § 5103(a) notice no longer 
required because the intended purpose of the notice has been 
fulfilled.  Goodwin v. Peake, 22 Vet App 128 (2008).  
See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  In any 
event, here, the RO sent the veteran a Dingess letter in 
November 2006.

So even if there arguably is any deficiency in the notice to 
the veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
nonetheless determined  the evidence established the veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, and his 
responses, he clearly has actual knowledge of the evidence he 
is required to submit; and (2) based on his contentions and 
the communications provided to him by VA over the course of 
this appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).



With respect to the duty to assist, the RO and AMC obtained 
the veteran's service medical records (SMRs), service 
personnel records, private medical records, and VA medical 
records - including the report of his VA Compensation and 
Pension Examination (C&P Exam) assessing the severity of his 
rectal disorder.  See Caffrey v. West, 6 Vet. App. 377 
(1994).  The RO/AMC also contacted the U. S. Army and Joint 
Services Records Research Center (JSRRC) for information 
regarding his alleged stressors in service, which he believes 
caused his PTSD.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

The Board is also satisfied as to substantial compliance with 
its October 2006 remand directives.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 
268 (1998). 

Whether the Veteran is Entitled to Service Connection for 
PTSD

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection is 
established either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See also 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (regarding combat 
veterans); Cohen v. Brown, 10 Vet. App. 128 (1997).  

According to the DSM-IV criteria, a diagnosis of PTSD 
requires that a veteran be exposed to a traumatic event, and 
that he/she experience a number of specified current 
symptoms.  The traumatic event, or stressor, involves 
experienced, witnessed, or being confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others.  In addition, the response must involve intense 
feelings of fear, helplessness, or horror.

If the veteran did not engage in combat with the enemy, or 
the veteran did engage in combat but the alleged in-service 
stressor is not combat related, the veteran's lay testimony, 
by itself, is insufficient to establish the occurrence of the 
alleged in-service stressor.  Instead, the record must 
contain credible supporting evidence that corroborates the 
veteran's testimony or statements.  Cohen, 10 Vet. App. at 
147.  


And credible supporting evidence of the actual occurrence of 
an in-service stressor cannot consist solely of after-the-
fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

But setting aside for the moment the question of whether the 
veteran experienced a stressful incident during his military 
service, the first and perhaps more fundamental requirement 
is that he has the DSM-IV diagnosis of PTSD to at least 
confirm he has this claimed condition.  Boyer, 210 F.3d at 
1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In the October 2006 remand, the Board concluded that, while 
the evidence up to that point did not conclusively determine 
the veteran had a current diagnosis of PTSD, the record did 
present a "reasonable possibility" that he does have the 
disorder.  In coming to this conclusion, the remand points to 
a July 1999 report from a Dr. S indicating a diagnosis, in 
part, of chronic PTSD with depression.  However, the Board 
noted that the report's basis for this diagnosis was a 
post-service incident in which the veteran had been seriously 
injured in the course of his civilian employment (without 
reference to any incident in service).  Also, the Board noted 
that a Worker's Compensation Board had determined in April 
1991 that the veteran was partially disabled due to PTSD.  
The Board further noted that a November 2003 VA examination 
had resulted in a diagnosis of a cognitive disorder, 
secondary to a 1991 head injury, and personality disorder, 
but that report also did not provide a diagnosis of PTSD.  
And, finally, the Board also noted that Dr. S., who 
apparently had been treating the veteran continuously since 
1996, had continued to reiterate that he has PTSD and further 
attributes it to in-service events.  So the Board determined 
that due consideration required additional medical evidence.

Since then, the veteran has provided a handwritten note from 
Dr. S. on a piece of desk stationery, dated in September 
2007.  The note reads "I am treating Mr. [redacted].  He is 
suffering from a chronic post traumatic stress disorder and 
chronic depression.  He is still totally disabled, and cannot 
work.  Case of PTSD -harassment and hazing by fellow 
soldiers."

This note provides no basis for this conclusion; in 
particular, it does not discuss the DSM-IV criteria.  
Moreover, in attributing the veteran's PTSD to in-service 
events, it contradicts Dr. S.'s prior July 1999 assessment 
that the veteran's PTSD is due, instead, to an incident after 
service, not any incident during service.

While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the Court has stated that "[t]he probative value 
of medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches. . . . [and that] the 
credibility and weight to be attached to these opinions [are] 
within the province of the adjudicator."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  

Medical evidence that is speculative, general or inconclusive 
in nature cannot be used to support a claim.  Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  

The Board may appropriately favor the opinion of one 
competent medical authority over another, provided that it 
offers an adequate basis for doing so.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 
15 Vet. App. 362, 367 (2001).  



The Board realizes that Dr. S. has been treating the veteran 
since 1996; however, both the Federal Circuit Court and 
Veterans Claims Court have specifically declined to adopt a 
"treating physician rule" that would give preference to 
statements from a treating physician.  White v. Principi, 
243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4  Vet. 
App. 467 (1993).  Instead, in offering guidance on the 
assessment of the probative value of medical opinion 
evidence, the Court has instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  See 
Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); see 
also Guerrieri, supra.  And, finally, a physician's access to 
the claims file and the thoroughness and detail of the 
opinion are important factors in assessing the probative 
value of a medical opinion.  Prejean v. West, 13 Vet. 444, 
448-499 (2000).  

The Board also realizes that a "clear" diagnosis of PTSD is 
no longer required in order to meet the VA standard.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (i.e., 
DSM-IV).  See 38 C.F.R. § 3.304(f).  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that diagnoses of PTSD are presumably in accordance with DSM-
IV, both in terms of the adequacy and sufficiency of the 
stressors claimed.  So while it is not generally permissible 
for the Board to question the diagnosis, itself, because this 
is a medical determination, the Board has the authority to 
question the basis of the diagnosis - and, in particular, 
whether it was predicated on an objectively confirmed 
stressor, because that is a factual, i.e., legal 
determination.  Therefore, Dr. S.'s statements 
are insufficient to grant the claim unless it is determined 
the events he mentions occurred during service, to cause the 
PTSD, actually occurred.  And interestingly in this regard, 
Dr. S made no mention of independently reviewing the 
veteran's claims file, including his SMRs, service personnel 
records, and medical history.  Thus, Dr. S.'s opinion does 
not have the proper factual foundation.

The veteran was previously provided a VA C&P Examination 
specifically to address any mental disorders in November 
2003.  The examiner's report contains a detailed discussion 
of the veteran's pertinent history and discussed the 
examiner's review of the veteran's claims file.  The report 
states that the veteran "did not complain of significant 
PTSD symptomology other than occasional nightmares, 
and difficulty relating to others."  The VA examiner also 
provides that she "did not see evidence for [a] diagnosis of 
[PTSD]."  And so, while the VA examiner reported that the 
veteran exhibits some symptoms of PTSD, she concluded that 
there is insufficient evidence for a PTSD diagnosis.  Rather, 
she concluded the veteran has a cognitive disorder and a 
personality disorder.

The veteran alleges several in-service stressors, none of 
which involves his personal participation in combat.  His 
military personnel records also do not show he received any 
such decorations or commendations.  See VAOPGCPREC 12-99 
(Oct. 18, 1999).  Hence, his alleged stressors must be 
independently corroborated, through service records or other 
objective sources, instead of subject to verification based 
upon his lay testimony alone.  See Cohen, 10 Vet. App. at 
146-47; Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).  
And, again, it is in this critical respect that his claim 
fails.

During the course of this appeal, the veteran has provided an 
explanation of the events he says occurred while he was in 
the military to cause his PTSD.  He describes initially a 
July 1981 incident which he characterizes as hazing, 
explaining that following participation in training exercises 
at Fort Hood, Texas, he preceded with other individuals to 
the mess hall.  He states that he then had reason to believe 
from a rumor he had overheard that inside of the prepared 
lunch he had picked up, someone had placed the remains of a 
snake that had been killed earlier that day.  He refers to a 
second event in October 1981 in which, after he had undergone 
medical treatment for his now service-connected perirectal 
abscess condition, other members of his unit became aware of 
this and began to make disparaging comments.  He has also 
suggested that he was involved in an accident while in 
service that may be a stressor.  

The RO attempted to verify these alleged in-service stressors 
by contacting the JSRRC.  Such attempts have failed to 
provide any corroboration of the veteran's assertions.  The 
record also includes a response from the Department of 
Defense (Defense Personnel Records Image Retrieval System) 
that his stressors, as alleged, cannot be verified.
 
As to the alleged accident, the record contains an accident 
report relating to that accident.  The date of the incident, 
however, was September 1, 1982, so after his military service 
had ended.  It occurred, instead, in his civilian life.

Therefore, the Board finds that the record does not establish 
the actual occurrence of any of these alleged in-service 
incidents.

Additionally, however, the veteran alleges that in August 
1982, while he was stationed at Fort Hood, he was physically 
assaulted by a group of other servicemen as they made 
racially derogatory remarks to him.  He asserts that 
following this incident he decided to request separation from 
military service.

Under 38 C.F.R. § 3.304(f)(3), where a PTSD claim is based on 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  See 38 C.F.R. § 3.304(f)(3); 67 Fed 
Reg. 10,330-10,332 (March 7, 2002).  See also Patton v. West, 
12 Vet. App. 272, 277 (1999) and YR v. West, 11 Vet. App. 
393, 398-99 (1998).

In the October 2006 remand, the Board noted that it was 
significant that the veteran had not yet received 
comprehensive notification of the extent of the available 
sources of evidence that are relevant to confirming an 
alleged in-service personal assault, in accordance with 38 
C.F.R. § 3.304(f)(3).  Moreover, that regulation specifically 
provides that VA will not deny a PTSD claim that is based on 
a claimed in-service personal assault without first advising 
the claimant that evidence from sources other than service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor, and then 
allowing him the opportunity to furnish this evidence or 
advise VA of potential sources of such evidence.  Therefore, 
the Board instructed the AMC that the veteran should receive 
notice of this provision and have the opportunity to provide 
additional information and evidence pertaining to the alleged 
personal assault during service.  And, as previously stated, 
the Board is satisfied as to the AMC's substantial compliance 
with this remand directive, as the record includes a January 
2007 letter from the AMC providing this required notice.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999); 
Stegall v. West, 11 Vet. App. 268 (1998).  

The veteran's service personnel records document many 
instances of his behavioral problems while in military 
service.  For example, his service personnel records show 
that, in June 1981, he was punished with a grade reduction 
from E-4 to E-2, forfeiture of 7 days pay, and extra duty for 
14 days, for failure to report to his assigned duty station.  
During the November 2003 VA C&P Exam, the veteran reported 
his "problems" while in the military to the VA examiner.  
Specifically, the veteran reported that he experienced 
"stress" and that he "felt like I don't exist" and that 
"people did not 'understand' him."  Furthermore, the report 
notes that "he tried to adapt to the rules and regulations, 
but he had trouble 'adjusting to authority.'"  The record 
also contains a note dated in October 1981 indicating he had 
difficulty following instruction and adhering to military 
appearance standards.  He was given a "less than adequate 
duty performance" assessment.  The record also contains a 
statement by his commanding officer indicating he "highly 
recommend[s] the service obligation of [the veteran] be 
terminated for the good of the 16th ATC Bn, 7th Signal 
Command, and the United States Army.  [The veteran's] 
performance as a soldier is substandard and unsatisfactory."  
The commander's statement further characterizes the veteran 
as "undependable and erratic" and of "shallow intellect."  
The veteran's service personnel records also show he was 
counseled on numerous occasions for performance and behavior 
issues.  Ultimately, he was honorably discharged due to 
inadequate performance.

The record also shows the veteran received mental health 
counseling while in service.  His SMRs indicate that on three 
instances he underwent evaluation and treatment between May 
and October 1981 for symptoms of anxiety due to 
"unit problems" and without considerable explanation, except 
that he was diagnosed with an adjustment disorder in October 
1981.

While this evidence shows the veteran's military service was 
characterized by psychological and occupational challenges, 
the Board does not find that the evidence, as a whole, 
suggests he experienced the alleged in-service personal 
assaults to have caused PTSD.  That is, during his 
approximately 3 years of active duty service from November 
1979 to August 1982, his SMRs and service personnel records 
extensively document his military experience - including his 
psychological counseling, his occupational counseling, his 
punishments, and his ultimate discharge, but without specific 
mention or suggestion of the alleged personal assault 
incident.

Hence, Dr. S's supporting opinion is predicated on incidents 
- including personal assaults, which have not been 
objectively verified.  So his diagnosis of PTSD and its 
relationship to those alleged incidents is only as good and 
credible as the history on which it was based.  See Leshore 
v. Brown, 8 Vet. App. 406, 409 (1995) (the fact that the 
veteran's history is recorded in medical records does not 
transform it into a competent medical opinion); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value and does not serve to verify the 
occurrences described); and Reonal v. Brown, 5 Vet. App. 458, 
461 (1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant).



In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
held that the Board may not disregard a favorable medical 
opinion solely on the rationale it was based on a history 
given by the veteran.  Rather, as the Court further explained 
in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on 
a veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the veteran as 
lacking credibility.  Here, though, despite the RO's and 
AMC's best efforts, including following the Board's October 
2006 remand, there has been no objectively independent 
verification of any of the veteran's alleged stressors.  This 
includes those he relates to personal assault.  So even if 
the Board resolves all reasonable doubt in his favor and 
accepts that he has PTSD, as Dr. S indicates, there remains 
no corroboration of the events that supposedly resulted in 
this diagnosis.  And this is contrasted with the November 
2003 VA C&P examiner's opinion that the veteran does not have 
PTSD, rather cognitive and personality disorders, which are 
also unrelated to his military service.  38 C.F.R. 
§§ 3.303(c), 4.9.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD, and therefore, his claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Whether the Veteran is Entitled to an Initial Compensable 
Rating for the Rectal Disorder

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 
(2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

If, as in this case, there is disagreement with the initial 
rating assigned following a grant of service connection, 
separate ratings can be assigned for separate periods of 
time, based upon the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).  In other words, the veteran's 
rating may be "staged" to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  

An extraschedular evaluation will be assigned if the case 
presents such an unusual or exceptional disability picture - 
with such related factors as marked interference with 
employment or frequent periods of hospitalization - as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

In the February 2004 decision at issue, the RO granted the 
veteran's claim for service connection for a rectal disorder 
and assigned an initial noncompensable rating in accordance 
with 38 C.F.R. § 4.114, DC 7335, for ano, fistula, which is 
to be rated under DC 7332 for impairment of sphincter 
control.  He asserts that he is entitled to a higher, i.e., 
compensable rating.

A noncompensable rating is warranted when there is healed or 
slight impairment of sphincter control without leakage; a 10 
percent rating is warranted when there is constant slight or 
occasional moderate leakage; and a 30 percent rating is 
warranted when there are occasional involuntary bowel 
movements necessitating the wearing of a pad.  38 C.F.R. § 
4.114, DCs 7335 and 7332.

In the October 2006 remand, the Board found that with respect 
to the veteran's claim for a compensable rating for his 
rectal disorder, there was reason for a more comprehensive 
medical evaluation to fully assess the severity of the 
disability.  See Young v. Gober, 17 Vet. App. 460 (2000); and 
see Caffrey v. Brown, 6 Vet. App. 377 (1994).

In assigning the initial noncompensable rating, the RO relied 
primarily on a December 2003 report of a VA genitourinary 
examination indicating the veteran's medical history had 
included a procedure for an ano fistula in September 1980.  
The diagnosis was perirectal abscess with anal fistula, 
status-post surgical procedure, without residuals; and 
gastroesophageal reflux disease / h. pylori associated 
gastritis.  The results of that evaluation do not suggest a 
compensable level of disability.

However, a more recent February 2004 clinical record of a 
gastrointestinal consultation from the VA New York Harbor 
Healthcare System, Brooklyn Campus (Brooklyn HHS) indicates 
the veteran had decreased sphincter tone and complained of 
diarrhea.  The record provides a diagnosis of perianal pain.  
It also shows he was given bed chux.

Even more recently, in April 2008, VA provided the veteran 
another C&P Exam to assess the severity of his rectal 
disorder.  The report of the examination provides his 
relevant medical history.  He reported decreased degree of 
sphincter control; that a pad was not needed due to the 
extent and frequency of fecal leakage or involuntary bowel 
movements; that there was no bleeding or thrombosis of 
hemorrhoids; and that his current treatment is the 
application of an antibacterial ointment on an
as-needed basis.  On objective physical examination, there 
was no colostomy; no evidence of fecal leakage; the size of 
lumen (rectum and anus) was normal; no signs of anemia; no 
fissures; and no hemorrhoids.  The diagnosis was intermittent 
perianal irritation, treated with antibiotic ointment.  

The C&P examiner's report also includes an addendum 
discussing her review of the veteran's claims folder.  
Specifically, she notes his February 2004 treatment for 
perianal irritation and that he was treated with local 
application of viscous lidocaine.  She further notes his 
January 2007 treatment for a small draining left buttock 
abscess with warm soaks, also noting however, there was no 
indication of perianal or perirectal abscess.  And, finally, 
she notes he has had three colonoscopies - initially in 
January 2003 and more recently in December 2006 and October 
2007, none of which revealed any fistula.  

With respect to his symptoms associated with his rectal 
disorder, the veteran asserts that he has fecal leakage on a 
daily basis.  See his September 2008 letter.  And his wife 
also supports his assertions by stating that he uses bed 
chux.  See his wife's December 2006 letter.  He also asserts 
that he has to wear chux ("blue diapers"), specifically 
when he goes to bed as his "last line of defense."  See his 
December 2006 letter.  His VA medical history documents his 
having been supplied bed chux for this very reason.

As laypersons, neither the veteran nor his wife is competent 
to provide a medical diagnosis, but they are competent to 
establish the presence of observable symptomology associated 
with his condition.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder); but see Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (lay testimony is competent, however, to establish the 
presence of observable symptomatology).

Moreover, the Board notes the veteran is also entitled to the 
benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.3.  And so, the Board finds that the evidence shows the 
symptomology associated with his rectal disorder is more 
approximately described as constant slight or occasional 
moderate leakage than as healed or slight impairment of 
sphincter control without leakage.  And, as it does not rise 
to the level of occasional involuntary bowel movements 
necessitating the wearing of a pad, he is entitled to a 
compensable rating, but only at 10 percent.



The record, however, does not establish the veteran has been 
entitled to a compensable rating for his rectal condition 
since service connection was initially granted.  And so, as 
previously stated, the Board must now consider the staging of 
his disability rating.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (when a veteran appeals his initial 
rating, VA must consider whether he is entitled to a "staged" 
rating to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at others).

Generally, the effective date of an award for an increase in 
disability compensation will be the date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(o).  In this 
particular case at hand, as the veteran appealed his initial 
noncompensable rating, the matter turns on when his 
entitlement arose - the date it was ascertainable that his 
disability had increased sufficiently to warrant a higher 
rating.  See 38 C.F.R. § 3.400(o)(2) (effective date for 
increase in disability compensation is earliest date as of 
which it is factually ascertainable that increase in 
disability occurred if claim received within one-year, 
otherwise, date of receipt of claim).  

On February 24, 2004, the veteran complained of diarrhea and 
was provided bed chux at Brooklyn HHS.  This examination also 
noted decreased sphincter tone.

Therefore, the Board finds that the veteran's increase in 
disability was factually ascertainable on February 24, 2004, 
and no earlier; and, therefore, he is entitled to a 
compensable rating of 10 percent, and no more, from that date 
forward.  See 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2).  Prior to that date, the Board finds that he 
was not entitled to a compensable rating.  See id.; and see 
38 C.F.R. § 4.114, DCs 7335 and 7332.

The Board has also considered the potential application of 
various other provisions of the regulations governing VA 
benefits, irrespective of whether the veteran raised them, as 
well as the entire history of his disability in reaching its 
decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board also finds no reason to refer this claim to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, meaning above and beyond that 
contemplated by the schedular rating assigned, to suggest the 
veteran is not adequately compensated by the regular rating 
schedule.  And according to 38 C.F.R. § 4.1, generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  And the 
most, if not all, of the veteran's evaluation and treatment 
has been on an outpatient basis, not as an inpatient.  So the 
Board does not have to refer this case for extra-schedular 
consideration.  VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

Service connection for PTSD is denied.

Prior to February 24, 2004, the claim for a compensable 
disability rating for the rectal disorder is denied.

As of February 24, 2004, however, a higher 10 percent rating 
is granted for the rectal disorder, subject to the laws and 
regulations governing the payment of VA compensation.



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


